[Cite as State v. Wheeler, 2011-Ohio-3423.]




        IN THE COURT OF APPEALS FOR MONTGOMERY COUNTY, OHIO

STATE OF OHIO                                         :

        Plaintiff-Appellee                            :         C.A. CASE NO.        24112

v.                                                   :          T.C. NO.     09CR1640

ERIC D. WHEELER                                :           (Criminal appeal from
                                                                  Common Pleas Court)
        Defendant-Appellant                    :

                                                     :

                                              ..........

                                              OPINION

                         Rendered on the       8th   day of       July     , 2011.

                                              ..........

TIMOTHY J. COLE, Atty. Reg. No. 0084117, Assistant Prosecuting Attorney, 301 W.
Third Street, 5th Floor, Dayton, Ohio 45422
       Attorney for Plaintiff-Appellee

ROBERT E. SEARFOSS, III, Atty. Reg. No. 0078906, 321 N. Main Street, Bowling Green,
Ohio 43402
      Attorney for Defendant-Appellant

                                              ..........

FROELICH, J.

        {¶ 1} Eric D. Wheeler pled guilty in the Montgomery County Court of Common

Pleas to possession of crack cocaine, a third degree felony. The trial court had previously

overruled, after a hearing, his motion to suppress evidence, which claimed that his detention
                                                                                            2

and the seizure of the drugs by the police violated his Fourth Amendment rights. Wheeler

was sentenced to two years in prison, a fine of $1,542, and a six-month driver’s license

suspension.

       {¶ 2} In his sole assignment of error, Wheeler claims that the trial court erred in

denying his motion to suppress. By pleading guilty, however, Wheeler has waived his right

to claim error with respect to the trial court’s denial of his motion to suppress evidence.

E.g., State v. Smith, Clark App. No. 08 CA 60, 2009-Ohio-5048, ¶13; State v. Fitzpatrick,

102 Ohio St.3d 321, 2004-Ohio-3167, ¶78.

       {¶ 3} A plea of guilty is a complete admission of guilt. E.g., State v. Barrett,

Montgomery App. No. 24150, 2011-Ohio-2303, ¶3; Crim.R. 11(B)(1). Consequently, a

guilty plea waives all appealable errors that may have occurred in the trial court, including

the denial of a motion to suppress, unless such errors precluded Wheeler from knowingly,

intelligently, and voluntarily entering his guilty plea. E.g., State v. Kelley (1991), 57 Ohio

St.3d 127, paragraph two of the syllabus; Smith at ¶13; State v. Kaznoch, Cuyahoga App.

No. 93951, 2010-Ohio-5474, ¶8-9. Wheeler makes no such claim in this case, and we find

nothing in the record to suggest that such a defect exists. To the contrary, Wheeler’s

counsel stated at the beginning of the plea hearing:

       {¶ 4} “[Wheeler] will be entering a plea of guilty to the charge of possession, Your

Honor. I believe it’s the agreement of the parties that it is mandatory time. However,

we’re agreeing there would be a cap of two years *** which as I informed my client which

means he will be getting a one- or two-year sentence. I’ve also explained to him about the

guilty plea, he’s waiving all appellate rights, so he won’t be appealing the Motion to
                                                                                       3

Suppress hearing.”

          {¶ 5} The court asked Wheeler if he understood his counsel’s statements and if

“[t]his is what you wish to do.” Wheeler responded affirmatively, and the court proceeded

to take his guilty plea. Wheeler’s guilty plea thus waived the error that he assigns on

appeal.

          {¶ 6} The assignment of error is overruled.

          {¶ 7} The trial court’s judgment will be affirmed.



                                          ..........

GRADY, P.J. and DONOVAN, J., concur.

Copies mailed to:

Timothy J. Cole
Robert E. Searfoss, III
Hon. Michael L. Tucker